 


GUARANTEE
TO:    PRINCE EDWARD ISLAND CENTURY 2000 FUND INC., a body corporate, duly
incorporated under the laws of the Province of Prince Edward Island.
IN CONSIDERATION of Prince Edward Island Century 2000 Fund Inc., (hereinafter
called the “Lender”), dealing with Aqua Bounty Canada Inc. (hereinafter referred
to as the “Borrower”), the undersigned and each of them (if more than one)
hereby jointly and severally guarantees payment to the Lender of all present and
future debts and liabilities (hereinafter called the “liabilities”), direct or
indirect, absolute or contingent, matured or otherwise, now or at any time and
from time to time hereafter due or owing to the Lender, from or by the Borrower,
whether incurred by the Borrower alone or jointly with any corporation, person
or persons or otherwise howsoever.
AND the undersigned and each of them (if more than one), hereby jointly and
severally agree(s) with the Lender as follows:
1.
In this Guarantee, the word Guarantor shall mean the undersigned and if there is
more than one, it shall mean each of them.

2.
This Guarantee shall not be affected by the death or loss or diminution of
capacity of the Borrower or of the Guarantor or by any change in the name of the
Borrower or in the membership of the firm of the Borrower or through the death
or retirement of one or more partners or the introduction of one or more
partners or otherwise, or by the acquisition of the business of the Borrower by
a corporation, firm or person or by any change whatsoever in the objects,
capital structure or constitution of the Borrower, or by the Borrower, or the
business of the Borrower, being amalgamated with a corporation but shall,
notwithstanding the happening of any such event, continue to exist and apply to
the full extent as if such event had not happened, and shall apply to all the
liabilities whether theretofore or thereafter incurred or arising and in this
instrument the word “Borrower” shall include every such firm and corporation.

3.
All monies, advances renewal and credits in fact borrowed or obtained from the
Lender shall be deemed to form part of the liabilities, notwithstanding any lack
or limitation of status or of power, incapacity or disability of the Borrower or
of the directors, partners or agents thereof, or that the Borrower may not be a
legal or suable entity, or any irregularity, defect or informality in the
borrowing or obtaining of such monies, advances, renewals or credits, the whole
whether known to the Lender or not; and any sum which may not be recoverable
from the Guarantor on the footing of a guarantee shall be recoverable from the
Guarantor as sole and principal debtor in respect thereof and shall be paid to
the Lender on demand with interest and accessories as herein provided.

4.
It is further agreed that this shall be a continuing Guarantee, and shall cover
and secure any ultimate balance owing to the Lender.

5.
This Guarantee will not be diminished or modified on account of any act of the
Lender which would prevent subrogation operating in favour of the Guarantor. It
is agreed that the Lender without exonerating in whole or in part the Guarantor,
may grant time, renewals, extensions, indulgences, releases and discharges to,
may take securities from, and give up or release any or part of the securities
held, may abstain from taking, perfecting, registering or renewing securities or
from realizing on securities, may accept compositions and otherwise deal with
the borrower and with any other person or persons, including any of the
Guarantors, and dispose of any securities held by the Lender as it may see fit
and that all dividends, compositions and monies received by the Lender from the
Borrower or from any other person or estate, capable of being applied by the
Lender in reduction of the liabilities hereby guaranteed, shall be considered
for all purposes as payment in gross which the Lender shall have the right to
apply as it may see fit, not being bound by the law of imputation, and the
Lender shall be entitled to prove against the estate of the Borrower upon any
insolvency or winding up, in respect of the whole of the said liabilities. The
Guarantor shall have no right to be subrogated to the Lender until the Lender
shall have received payment in full of its claims against the Borrower with
interest and costs.

6.
The Lender shall not be obligated to exhaust its recourse against the Borrower
or other persons or the securities it may hold before being entitled to payment
from the Guarantor of all and every of the liabilities hereby guaranteed and it
shall not be obliged to offer or deliver its securities before its whole claim
has been paid. The Guarantor renounces all benefits of discussion and division.






--------------------------------------------------------------------------------

– 2 –




7.
It is further hereby expressly declared that if there is more than one Guarantor
of the liabilities or any part thereof, the release of any of the Guarantors
from his or their liability thereunder shall not affect the liability of the
remaining Guarantor or Guarantors which shall remain unimpaired and still in
full force and effect as if the Guarantor or Guarantors so released had not been
a Guarantor of the said liabilities or any part thereof.

8.
All indebtedness and liability, present and future of the Borrower to the
Guarantor are hereby assigned to the Lender and postponed to the liabilities of
the Borrower to the Lender, present and future. All monies received by the
Guarantor or his representatives shall be held as trustee for the Lender and
shall be paid over to the Lender.

9.
The Guarantor shall make payment to the Lender of the amount of his liability
forthwith after demand therefore is made in writing. Such demand shall be deemed
to have been effectually made when an envelope containing it addressed to the
Guarantor at his last address known to the Lender is deposited postage prepaid
in the Post Office. The liability of the Guarantor shall bear interest from the
date of such demand at the rate or rates then applicable to the liabilities of
the Borrower to the Lender. All payments to the Lender hereunder shall be made
to the Lender at its Head Office.

10.
Notwithstanding anything set out in any security, taken from the Borrower, the
Lender will not in any way be responsible for either the holding or the
supervision of insurance of insurance policies required to be maintained under
any covenants to insure contained in any said security or the verification of
the compliance with respect to any such covenants to insure and the Lender’s
permissive power to place insurance on any assets mortgaged to it by the
Borrower and contained in any such security is in its sole and absolute
discretion. The Guarantor acknowledges that the Lender’s action or lack of
action in such holding, supervision, verification, or in its permissive powers
shall in no way diminish the Guarantor’s liability hereunder.

11.
This Guarantee shall be operative and binding upon every signatory hereof
notwithstanding the nonexecution hereof by and other proposed signatory or
signatories, and the undersigned acknowledges that this Guarantee has been
delivered free of any conditions and that no representations have been made to
the undersigned affecting the liability of the undersigned under this Guarantee
save as may be specifically embodied herein, and agrees that this Guarantee is
in addition to and not in substitution for any other guarantees held or which
may hereafter be held by the Lender, by whomsoever given, and any present or
future obligation to the Lender incurred or arising otherwise than under a
Guarantee or the undersigned or any of them, or of any other obligant, whether
bound with or apart from the Borrower; excepting, any Guarantee accepted for
cancellation on delivery of this instrument.

12.
This Guarantee shall be binding upon the undersigned and any of them, if more
than one, jointly and severally between themselves and with the Borrower and
also upon the heirs, executors, administrators and successors and assigns of the
Guarantor and will extend to the benefit of the successors and assigns of the
Lender.

13.
The undersigned and each of them shall be bound by any accounts settled between
the Lender and the Borrower, and if no such account has been so settled
immediately before demand of payment under this Guarantee any account stated by
the Lender shall be accepted by the undersigned and each of them as conclusive
evidence of the amount which at the date of the account so stated is due by the
Borrower to the Lender or remains unpaid by the Borrower to the Lender.

14.
This Guarantee shall be construed in accordance with the laws of the Province of
Prince Edward Island and the Guarantor agrees that any legal suit, action or
proceeding arising out of or relating to this Guarantee may be instituted in the
Courts of such province, and the Guarantor hereby accepts and irrevocably
submits to the jurisdiction of the said Courts, and acknowledges their
competence and agrees to be bound by any judgment thereof, provided that nothing
herein shall limit the Lender’s right to bring proceedings against the Guarantor
elsewhere.

15.
The undersigned or any of them may, by notice in writing delivered to the Lender
determine their or his liability under this Guarantee in respect of liabilities
thereafter incurred or arising but not in respect of any liabilities theretofore
incurred or arising even though not then matured, provided, however, that
notwithstanding receipt of any such notice the Lender may fulfill any
requirements of the Borrower based on agreements expressed or implied made prior
to the receipt of such notice and any resulting liabilities shall be covered by
this Guarantee; and provided further that in the event of the






--------------------------------------------------------------------------------

– 3 –




determination of this Guarantee as to one or more of the undersigned it shall
remain a continuing Guarantee as to the other or others of the undersigned.
16.
The undersigned and each of them if more than one, acknowledges having read the
contents of this Guarantee before signing it and declares that he or they, if
more than one, understands the terms, conditions and undertakings contained
herein.

IN WITNESS WHEREOF this Guarantee has been duly executed at Maynard, in the
State of Massachusetts, this     9th     day of October, 2018.
SIGNED SEALED & ATTESTED TO
in the presence of:
 
AQUA BOUNTY TECHNOLOGIES INC.
 
Per:
/s/ David A. Frank
/s/ Christopher H. Martin
 
Witness
Per:
 
 
 






